 

Exhibit 10.10

 

Sponsorship Agreement

 

                THIS AGREEMENT made this 16th day of December, 2004, between R.
C. Boyd Enterprises, LLC, a Texas limited liability company, whose principal
place of business is located at 807 Pearl Drive, Southlake,, Texas, referred to
in this Agreement as ‘‘Company’’ or “Boyd”, and Cano Petroleum, Inc., a Delaware
corporation qualified to transact business in Texas, whose principal place of
business is located at 309 West 7th, Suite 1600, Fort Worth, Texas 76102,
referred to in this agreement as “Sponsor” or “Cano”.

 

                WHEREAS, the Company is the owner of the rights to the
television production known as Honey Hole (hereinafter “Honey Hole” or “Show”);

 

                WHEREAS, Sponsor desires to acquire the exclusive right to be
the lead sponsor of the Show at an agreed price and under specified terms and
conditions;

 

                NOW, THEREFORE, for and in consideration of the premises and the
mutual promises, covenants, and agreements set forth in this Agreement, the
Company and Cano agree as follows:

 

                1.             Required Production.  The Company shall produce
no less than forty (40) original episodes of the Show per year;

 

                2.             Lead Sponsorship.  The Company agrees that Cano
shall be identified as the lead sponsor, by having a thirty second lead-in
promotion at the beginning of each episode; a thirty second trailer promotion at
the end of each episode; and two thirty second commercials during each episode.

 

                3.             Signage at Public Appearances.  The Company
agrees that Cano shall be entitled to place signage, up to 6 feet x 10 feet at
each public appearance made by Honey Hole, including four (4) “Kids Corner”
children’s benefits during the initial term of this Agreement.

 

                4.             Use of Logo.  The Company agrees that the Cano
logo and slogan shall appear on the primary boat and vehicle used in each
episode.  Cano recognizes and agrees that it does not and will not have
exclusive rights and that other sponsor’s logos may appear on the primary boat
and vehicle.  The Company agrees that Cano’s logo shall be substantially the
same size as other such sponsors;

 

                5.             Featured Guests.  The Company agrees to feature
not less than two (2) persons designated by Cano as guests on not less than six
(6) separate episodes per year.

 

                6.             Provision of Lead in and Trailer.  Cano agrees to
provide the Company with voice over lead-in(s) and trailers of a quality
satisfactory to the Company and content that meets the Company’s minimum
standards as set out in Section 9 below no later than sixty (60) days following
the Commencement Date.

 

 

--------------------------------------------------------------------------------


 

 

                7.             Provision of Commercials.  Cano agrees to provide
at least two (2) professionally produced thirty (30) second commercials of a
quality satisfactory to the Company.  Such commercial will be provided in the
format designated by the Company.

 

                8.             Sales and Other Taxes.  The Company will add
sales, excise and any other tax or surcharge to its invoices which it is
obligated to collect and remit under the laws of the State of Texas, the United
States or any other jurisdiction.

 

                9.             Notice.  Any notice provided for under the terms
of this Agreement by either party to the other shall be in writing and may be
effected by personal delivery in writing or registered or certified mail, return
receipt requested. Notice to Boyd shall be sufficient if made or addressed to
807 Pearl Drive, Southlake, Texas 76092. Notice to Cano shall be sufficient if
made or addressed to Cano Petroleum, Inc., 309 West 7th Street, Suite 1600, Fort
Worth, Texas 76102.   Each party may change the address at which notice may be
sent to that party by giving notice of such change to the other party in
accordance with the provisions of this Paragraph.

 

                10.           Term and Renewal.  The initial term of this
Agreement shall be one (1) year, commencing January 1, 2005 and ending on
December 31, 2005.  This Agreement may be renewed by Cano on the first, second,
and third anniversaries of the Agreement in the following manner: Cano shall
give written notice of its intention to renew this contract for a period of an
additional one (1) year to Boyd, such notice to be given not more than ninety
(90) days nor less than thirty (30) days before the expiration of the initial
term and each subsequent term of this Agreement.  The consideration for the
second year shall be $250,000.00 (Two Hundred Fifty Thousand Dollars), the third
year shall be $350,000.00 (Three Hundred Thousand Dollars).

 

                In the event that either party shall be prevented from
performing any of its obligations due under the terms of this Agreement by an
act of God, by acts of war, riot, or civil commotion, by an act of State, by
strikes, fire, flood, or by the occurrence of any other event beyond the control
of the parties hereto, that party shall be excused from any further performance
of the obligations and undertakings set forth under the terms of this Agreement.

 

                11.           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas and venue for
any legal action brought in State Court shall lie exclusively in Tarrant County,
Texas and venue for any action brought in federal court shall lie exclusively in
the Northern District of Texas, Fort Worth Division.

 

                12.           Rights Cumulative.  The rights and remedies
granted in this agreement to Cano in the event of default are cumulative, and
the exercise of such rights shall be without prejudice to the enforcement of any
other right or remedy authorized by law or this agreement.

 

 

--------------------------------------------------------------------------------


 

 

                13.           Attorneys’ Fees.  If any legal action is brought
by either of the parties hereto, it is expressly agreed that the prevailing
party in such legal action shall be entitled to recover from the other party
reasonable attorney’s fees in addition to any other relief that may be awarded.
For the purposes of this clause, the prevailing party is the party in whose
favor final judgment is entered. In the event that declaratory or injunctive
relief alone is granted, the court may determine which, if either, of the
parties shall be considered to be the prevailing party. The amount of reasonable
attorney’s fees shall be determined by the court, in the trial of such action or
in a separate action brought for that purpose. Attorney’s fees awarded under the
provisions of this paragraph shall be in addition to any other relief that may
be awarded.

 

                14.           Multiple Counterparts.  This Agreement is executed
in duplicate copies, each of which shall be considered a true and original copy
of this Agreement.

 

                15.           Payment of Money.  In consideration of the
services to be rendered under this Agreement as set forth above, the Company
shall be entitled to compensation in the amount of $ $100,000.00 (One Hundred
Thousand Dollars), to be paid in equal installments of $25,000.00 (Twenty Five
Thousand Dollars) on January 1, 2005, April 1, 2005, July 1, 2005 and October 1,
2005.  Payments due in subsequent years covered by renewals of the Agreement, if
any, shall also be paid in equal quarterly installments.  If Cano fails to make
any payment when required by this Agreement, the Company shall have the option
of canceling this Agreement following the passage of ten (10) days after having
given Cano written notice of its default.  While the Company shall have no
further obligation to Cano following cancellation of the Agreement, Cano shall
remain liable for all unpaid installments for the then current term of the
Agreement, which installments shall be immediately due and payable.

 

                16.           Exculpatory Clause.  The parties agree that Cano
will not be liable to the Company or any third party for any injury sustained by
the Company, its employees, independent contractors, invitees or any other third
party while preparing for, filming or working on post production of any episode.

 

                17.           Place of Performance.  All sums payable under this
Agreement shall be paid to the Company at Southlake, Tarrant County, Texas.

 

                18.           Time For Performance.  The obligation of Boyd to
commence production of original episodes must begin within ninety days of the
Commencement Date of this Agreement.

 

                19.           Assignment.  This Agreement may be assigned by
either party on notice in writing to the other party not less than 90 (ninety)
days before the effective date of such assignment. This notice shall be
delivered by personal service or registered mail to the respective party.

 

                This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties with respect to the subject matter of
this contract, and contains all of the covenants and agreements between the
parties with respect to the

 

 

--------------------------------------------------------------------------------


 

 

subject matter. Each party to this contract acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, that are not
set forth in this contract, and that no agreement, statement, or promise not
contained in this contract shall be valid or binding.

 

                20.           Partial Invalidity.  If any term or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the provisions of this agreement shall remain
in full force and effect and shall in no way be affected, impaired, or
invalidated.

 

                21.           Government Regulation.  This Agreement is subject
to all applicable federal, state and municipal laws, regulations and ordinances,
whether existing or enacted hereafter, including the rules and regulations of
all governmental agencies or commissions having jurisdiction in matters covered
by this Agreement or either of the parties hereto.

 

                This Agreement is executed in duplicate on the 16th day of
December, 2004, at                            . Fort Worth, Tarrant County,
Texas, to be effective January 1, 2005.

 

 

 

R. C. BOYD ENTERPRISES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. C. Boyd

 

 

 

 

Printed Name:

R. C. Boyd

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeff Johnson

 

 

 

 

Printed Name:

Jeff Johnson

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------